        Case 3:20-cv-01035-SI      Document 128     Filed 08/07/20   Page 1 of 2




ETHAN P. DAVIS
Acting Assistant Attorney General
BILLY J. WILLIAMS
United States Attorney
DAVID M. MORRELL
Deputy Assistant Attorney General
ALEXANDER K. HAAS
Director, Federal Programs Branch
BRIGHAM J. BOWEN
Assistant Director, Federal Programs Branch
JOSHUA E. GARDNER (D.C. Bar #478049)
Special Counsel
ANDREW I. WARDEN
Senior Trial Counsel
JEFFREY A. HALL
JORDAN L. VON BOKERN
KERI L. BERMAN
Trial Attorneys
U.S. Department of Justice
Civil Division, Federal Programs Branch
1100 L Street, NW
Washington, D.C. 20530
Tel.: (202) 305-7919
Fax: (202) 616-8460

Attorneys for Defendants

                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF OREGON
                                 PORTLAND DIVISION



INDEX NEWSPAPERS, LLC, et al.,                    Case No. 3:20-cv-1035-SI
              Plaintiffs.                         NOTICE OF APPEARANCE OF
                                                  JOSHUA E. GARDNER
       v.

CITY OF PORTLAND, et al.,

              Defendants.




NOTICE OF APPEARANCE
         Case 3:20-cv-01035-SI       Document 128       Filed 08/07/20    Page 2 of 2




       PLEASE TAKE NOTICE that JOSHUA E. GARDNER, an attorney with the United

States Department of Justice, Civil Division, Federal Programs Branch, hereby enters his

appearance on behalf of Defendants U.S. Department of Homeland Security and U.S. Marshals

Service in this action

Dated: August 7, 2020                              ETHAN P. DAVIS
                                                   Acting Assistant Attorney General

                                                   BILLY J. WILLIAMS
                                                   United States Attorney

                                                   DAVID M. MORRELL
                                                   Deputy Assistant Attorney General

                                                   ALEXANDER K. HAAS
                                                   Director, Federal Programs Branch

                                                   BRIGHAM J. BOWEN
                                                   Assistant Director, Federal Programs Branch

                                                   /s/Joshua E. Gardner
                                                   JOSHUA E. GARDNER
                                                   (D.C. Bar #478049)
                                                   Special Counsel
                                                   United States Department of Justice
                                                   Civil Division, Federal Programs Branch
                                                   1100 L Street, N.W.
                                                   Washington, DC 20005
                                                   Tel.: (202) 305-7583
                                                   Fax: (202) 616-8470
                                                   Email: joshua.e.gardner@usdoj.gov

                                                   ANDREW I. WARDEN
                                                   Senior Trial Counsel

                                                   JEFFREY A. HALL
                                                   JORDAN L. VON BOKERN
                                                   KERI L. BERMAN
                                                   Trial Attorneys


                                                   Attorneys for Defendants




NOTICE OF APPEARANCE - 1
